IN THE
                         TENTH COURT OF APPEALS



                                No. 10-11-00068-CV

                            IN RE JAMES C. FULLER


                               Original Proceeding


                          MEMORANDUM OPINION


      James C. Fuller filed suit against the Texas Department of Criminal Justice and

TDCJ employees Benito Moya, Tommy Goodin, Freddie English, Floyd Hicks, an

unnamed property officer for the Wynne Unit, and “Major Butcher.” The trial court

granted English’s and Hicks’s motion to dismiss, and dismissed Fuller’s “cause of

action” as frivolous “with prejudice to all claims.” After the June 10 dismissal, other

defendants were served and Fuller continued to litigate his claims with respect to those

defendants. This Court found that the June 10 dismissal was not a final, appealable

judgment.

      Fuller filed an Application for Writ of Mandamus on March 10, 2011 requesting

this Court to compel Honorable Judge Barbara Hale, judge of the Walker County Court
at Law, to issue a final judgment. Judge Barbara Hale signed an order April 14, 2011

and dismissed the cause of action as frivolous “with prejudice as to all claims and

parties, whether or not served with process, for failure to comply with Chapter 14 of the

Texas Civil Practices and Remedies Code.” Relator’s petition for writ of mandamus is

denied.


                                         AL SCOGGINS
                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition Denied
Opinion delivered and filed May 18, 2011
[OT06]




In re Fuller                                                                       Page 2